Citation Nr: 1730937	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a spine disability (claimed as neck and back disabilities).

4.  Entitlement to service connection for a variously diagnosed psychiatric disability (claimed as posttraumatic stress disorder (PTSD)).

5.  Entitlement to restoration of a 60 percent rating for service-connected hyperparathyroidism, status post parathyroidectomy, rated 0 percent from August 1, 2011.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1987 to August 1991.  

The matters of service connection for a spine disability and restoration of a 60 percent rating for service-connected hyperparathyroidism are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from August 2010 and May 2011 rating decisions of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that, respectively, denied service connection for a back disability and reduced the rating for hyperparathyroidism to 0 percent.  In February 2013, another Veterans Law Judge (VLJ) denied both claims.  The Veteran appealed that decision to the Court, resulting in an April 2014 Memorandum Decision vacating those portions of the February 2013 Board decision denying service connection for back disability and restoration of a 60 percent rating for hyperparathyroidism and remanding the matters for readjudication consistent with the instructions outlined in the Memorandum Decision.  

(Notably, the Court noted that the Veteran did not dispute the Board's findings that his hyperparathyroidism had been cured.  The Board also notes that the Veteran did not raise any disagreement with the procedural or due process aspects of the reduction. Rather, the Veteran's argument was limited to his assertion that he had compensable residuals following curative surgery.)  

In the Memorandum Decision, the Court also instructed the Board to consider whether the claim of spine disability, adjudicated as back disability, necessarily encompassed a claim of neck (cervical spine) disability.  In April 2015, another VLJ concluded that the claimed back disability encompassed all areas of the spine, including the neck, and remanded the matters of service connection for spine disability and restoration of a 60 percent rating for hyperparathyroidism for additional development; they have now been returned to the Board.  

The matters of service connection for right and left ear hearing loss and a psychiatric disability are before the Board on appeal from the August 2010 rating decision, which, inter alia, denied a claim for hearing loss and found that new and material evidence had not been received to reopen a claim for PTSD.  In the February 2013 Board decision, the claim for PTSD was expanded to include any psychiatric disorder and those matters were remanded by the first VLJ for additional development; they have now been returned to the Board.  

The matter of entitlement to TDIU is before the Board on appeal from a February 2009 rating decision of the Togus, Maine, RO.  The matter was remanded (by the first VLJ) for additional development in February 2013.  (The February 2013 Board decision also denied claims of service connection for chronic fatigue and a sleep disorder.  The Veteran did not pursue those matters in his appeal to the Court, and they are no longer in appellate status.)

All matters previously considered by the Board have now been reassigned to the undersigned VLJ, and the Veteran's file is in the jurisdiction of the Detroit, Michigan, RO.

Additionally, the matter of entitlement to service connection for a gastrointestinal (GI) disability, to include as due to Gulf War illness or as secondary to psychiatric disability, was raised by the record in the claim received in July 2009.  That matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In its February 2013 decision, the Board referred that matter to the AOJ for appropriate action; it remains unadjudicated.  In the April 2014 Memorandum Decision, the Court stated that it was unclear why the Board referred this matter rather than remanding it, given that the rating code assigned for the Veteran's hyperparathyroidism provides for the rating of related GI residuals.  The Board was directed to review this matter.  In its April 2015 remand, the Board found that it had jurisdiction over a claim of service connection for GI disability as part of the hyperparathyroidism matter on appeal.  After further review of the record, the Board acknowledges that statement was imprecise and will provide the explanation sought by the Court.

To be sure, the Board currently has jurisdiction to consider GI symptoms to the extent that they are associated with the Veteran's service-connected hyperparathyroidism.  However, the Veteran has long maintained that he has an additional GI disability, separate from his hyperparathyroidism, that he believes may be related to his Gulf War service on a direct basis, or that is secondary to his psychiatric disability.  (See, e.g., July 2009 claim (asserting entitlement to service connection for irritable bowel syndrome (IBS) related to his Gulf War service or PTSD) and January 2013 correspondence from the Veteran's attorney (requesting a VA medical examination to determine whether he has a GI condition that may qualify for service connection as a Gulf War illness (under 38 C.F.R. § 3.317(a)(2)(i)(B)(3) - i.e., as a disability distinct and separate from any residuals from the surgery to treat his hyperparathyroidism.))  While it is inextricably intertwined with the rating for hyperparathyroidism symptoms, as the Board lacks the medical expertise to distinguish one from the other, the Board does not have jurisdiction over the GI disability (claimed as distinct and separate from any GI symptoms as residuals of hyperparathyroidism surgery), because it has not been adjudicated by the AOJ.  38 U.S.C.A. § 7104; 38 C.F.R. § 19.9 (2016).  Therefore, it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for right ear hearing loss, a spine disability, and a psychiatric disability; restoration of the 60 percent rating assigned for hyperparathyroidism; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran is not shown to have qualifying hearing loss in his left ear.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by a letter dated July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been obtained.  The AOJ arranged for a VA audiology examination in July 2010.  The Board finds that the examination report contains	 sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran has (or during the pendency of this claim has had) the disability for which service connection is sought, here, a bilateral hearing loss disability.  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above) and established by audiometry specified by regulation (38 C.F.R. § 4.85).

On July 2010 VA audiological examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
20
15
25

Speech audiometry revealed left ear speech recognition ability of 98 percent.

As noted above, hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above), and established by audiometry specified by regulation (38 C.F.R. § 4.85).  The audiometry of record is silent for any puretone threshold in the relevant frequencies that exceed 25 decibels and speech discrimination (by Maryland CNC list testing) was 98 percent.  Such hearing acuity does not meet the regulatory definition of a hearing loss disability in the left ear.  See 38 C.F.R. § 3.385.  The Veteran has not reported that his hearing has worsened since the July 2010 VA examination.  (A detailed list of the Veteran's physical impairments provided in May 2014 does not include reference to hearing loss.)

As the Veteran is not shown to have a hearing loss disability in his left ear, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.

The Board acknowledges that the matter of left ear hearing loss was previously remanded for a new examination with nexus opinion because the July 2010 nexus opinion was found inadequate.  Notably, the Veteran has not asserted, and the Board has not previously indicated, that the audiometric testing performed in July 2010 was inadequate.  As that testing indicated that there was no left ear hearing loss disability, remand for a nexus opinion on that matter would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  As the record already contains an examination report that is adequate to the extent that it demonstrates no left ear hearing loss disability for VA purposes, the Board finds that its prior remand instructions are satisfied with respect to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

While the Board regrets the additional delay inherent in this remand, comprehensive review of the record reveals that additional development is necessary prior to appellate review of the Veteran's claims.

As a preliminary matter, in the Veteran's prepared list of physical ailments and treatment sought, received in May 2014, he identified a number of private treatment providers and facilities that have treated him and-most critically-provided diagnoses pertinent to the claims remaining on appeal.  It appears that the complete records of such treatment have not been obtained for association with the claims file.  Additionally, the Veteran appears to be receiving on-going VA treatment for the disabilities at issue.  Records of VA and private treatment for the symptoms/disabilities at issue are clearly pertinent (and may be critical) evidence in the claims remaining on appeal and must be obtained on remand.  The Board notes that records of VA treatment are constructively of record.

Right Ear Hearing Loss

The July 2010 VA examination revealed hearing loss disability (for VA purposes) in the Veteran's right ear.  In February 2013, the Board remanded the matter for an additional nexus opinion.  The Veteran failed to report for the examination, scheduled for May 2014.  The Board has reviewed the record and notes that the Veteran reported a change of address in December 2015.  It is not clear from the record whether the Veteran received notice of the May 2014 examination.  Therefore, the Board will remand this matter to provide the Veteran another opportunity to report for VA audiology examination.

Back Disability

In the April 2014 Memorandum Decision, the Court concluded that the medical nexus opinion then of record did not discuss the Veteran's June 2009 statement that he had experienced back pain ever since service.  On subsequent August 2016 VA examination, the examiner explained that the Veteran's back and neck disabilities are consistent with aging.  However, as the Veteran's attorney noted in January 2017 correspondence, the examiner did not address an earlier record indicating degenerative disease at an early age.  (See, e.g., January 2003 radiology report noting osteopenia at L2-4.)  Consequently, remand for a new examination and nexus opinion is required.

Psychiatric Disability

The Veteran has asserted that he has PTSD related to his hyperparathyroidism.  (See, e.g., January 2017 correspondence (including treatise evidence in support of his contention that severe illness is a sufficient stressor to cause PTSD), August 2016 VA examination report (describing collapse with loss of consciousness during active service, following administration of various vaccinations, reports of which have allegedly been lost), and August 2007 VA examination report (nearly died due to complications from Anthrax vaccine during service)).  The Board notes that it is not clear from the Veteran's communications (or those from his attorney) whether he is reporting that his stressor is a near-death experience that happened during active service or that his service-connected hyperparathyroidism has caused postservice stressors; the Board will consider both possibilities.  

The record before the Board does not reflect illness during active service consistent with the severity of that described by the Veteran (e.g., loss of consciousness).  As records of inpatient hospital treatment may have been stored separately, remand is required to attempt to obtain those records (and, by extension, attempt to corroborate the Veteran's account of a near-death experience during active service.)  

Additionally, on May 2014 VA psychiatric examination, the examiner stated that the claimed stressor of vaccine injection (and subsequent serious illness) was not adequate to support a diagnosis of PTSD.  It is not clear from the report whether the examiner concluded that the type of stressor reported is (categorically) inadequate to support a PTSD diagnosis or whether the specific stressor reported by the Veteran is inadequate based on the unique facts of this case (and, if so, why.)  In light of the treatise evidence submitted by the Veteran (supporting the argument that severe illness, in general, can be a PTSD stressor), remand is required for a supplemental clarifying opinion.

Rating Reduction

The Veteran's claim for restoration of the 60 percent rating for hyperparathyroidism (based, in part, on GI symptoms claimed as residuals) must be remanded because it is inextricably intertwined with the separate GI disability issue referred in the Introduction section of this decision.  Therefore, the Board may not properly review the Veteran's claim for restoration of the 60 percent rating until the AOJ develops and adjudicates the referred claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

TDIU

The matter of entitlement to TDIU is inextricably intertwined with the other claims remanded herein.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all appropriate development and then adjudicate the referred claim for a separately diagnosed GI disability, to include as a Gulf War Illness under 38 C.F.R. § 3.317(a)(2)(i)(B)(3).

2.  The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for the disabilities at issue (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include: the Gaylord ER, Dr. Handley, Dr. Miyamoto, Dr. Gauger (at the University of Michigan in Ann Arbor), Dr. Chebes, Dr. Quinn (at Munson Hospital in Traverse City), Dr. Marsh, Dr. VanTil (at the Thilby Clinic in Traverse City), Dr. Garth Nicholson (at International Molecular Diagnostics Inc. in Huntington Beach), Otsego Memorial Hospital, Bixby Hospital, Dr. Kiami, Dr. Allum, Dr. Gast, Dr. Zimmerman (in Traverse City), Dr. Lineham (at Grand Traverse Allergy), and Dr. Weisberger (at the Gaylord Med-Care clinic).  

The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should also arrange for exhaustive development to secure for association with the record copies of the Veteran's complete service personnel and medical files, to specifically include records of any inpatient treatment.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the appellant should be so notified.  The scope of the search must be noted in the record.

4.  After instructions (1) and (2) are completed, the AOJ should arrange for a VA audiology examination (with audiometric studies) of the Veteran to determine the nature and likely cause of his right ear hearing loss.  All indicated tests and studies should be conducted and the claims file should be made available to the examiner for review in connection with the examination.  A complete and detailed history should be obtained from the Veteran and recorded in the examination report.  

(In the event that the Veteran is unable or fails to report for the scheduled VA examination, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the information of record.)

After completion of the examination and a thorough review of the record, the examiner should state whether it is at least as likely as not (a 50 percent chance or greater) that any right ear hearing loss is causally related to service or, for sensorineural hearing loss, developed within one year of separation from service.  The examiner should also state whether it is at least as likely as not that any right ear hearing loss was otherwise caused by the Veteran's active service.  THE EXAMINER SHOULD SPECIFICALLY DISCUSS THE VETERAN'S SERVICE TREATMENT RECORDS AND HIS COMPLAINTS OF EXPOSURE TO ACOUSTIC TRAUMA IN SERVICE.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  After instructions (1) and (2) are completed, the AOJ should arrange for examination of the Veteran by an orthopedic spine surgeon to determine the nature and likely cause of any spine (cervical, thoracic, or lumbar) disability he may have.  (If an orthopedic spine surgeon is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to an orthopedic spine surgeon for an opinion.)  

The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated must be completed.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any (and each) spine (cervical, thoracic, or lumbar) disability found.

(b) Please identify the likely cause for each disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability), that any such disability is related to the Veteran's service or to his service-connected hyperparathyroidism?  

In responding, the examiner should discuss the Veteran's STRs (to include treatment for mild thoracic strain), lay testimony that he had an injury involving lifting barrels and has had back pain ever since active service and opine as to whether such reports are consistent (from a clinical perspective) with the objective record (e.g., January 2002 employment physical denying any history of back injury/disease or neck pain.)  

THE EXAMINER SHOULD SPECIFICALLY ADDRESS THE JANUARY 2003 RADIOLOGY REPORT REFLECTING OSTEOPENIA IN THE LUMBAR SPINE and any other records of similar significance, and opine as to whether such records indicate that the Veteran has any spine disability related to active service or to his service-connected disabilities.  THE MEDICAL REASONS FOR ACCEPTING OR REJECTING THE VETERAN'S STATEMENTS REGARDING CONTINUITY OF SYMPTOMS SINCE SERVICE SHOULD BE SET FORTH IN DETAIL.  

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6.  After instructions (1), (2), and (3) are completed, the AOJ should then return the Veteran's record to the May 2014 VA psychiatric examiner for further review and medical opinions regarding the nature of the Veteran's psychiatric disability.  If further psychiatric evaluation of the Veteran is deemed necessary to respond to the questions posed, such should be arranged.  If the May 2014 examiner is unavailable, the AOJ should arrange for another appropriate psychiatrist or psychologist to review the record (and conduct an examination, if needed) and provide responses to the questions posed.

Based on review of his record (and examination, if deemed necessary), the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that he has, or at any time during the pendency of this appeal has had, a diagnosis of PTSD (in accordance with DSM-IV or V) related to a stressor event in service.  THE EXAMINER SHOULD SPECIFICALLY DISCUSS THE TREATISE EVIDENCE SUBMITTED BY THE VETERAN IN JANUARY 2017.  If PTSD is not diagnosed, the examiner should clearly identify the symptoms necessary for such diagnosis found lacking.

The examiner is also asked to opine as to (1) whether any currently diagnosed psychiatric disability is related to (caused or aggravated by) the Veteran's service-connected disabilities (including fibromyalgia and hyperparathyroidism) and (2) whether the documented period of unauthorized absence during active service reflects manifestation/onset of psychiatric disability at that time.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7.  Then, the AOJ should review the record, conduct any additional development deemed necessary based on the AOJ's adjudication of the referred/intertwined claim, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


